FILED
                           NOT FOR PUBLICATION
                                                                            FEB 13 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EUTIQUIO ACEVEDO MENDEZ; et al.,                 No.   15-56090

              Plaintiffs-Appellees,              D.C. No.
                                                 2:13-cv-09042-SVW-AJW
  and

LOS ANGELES TIMES                                MEMORANDUM*
COMMUNICATIONS LLC; et al.,

              Intervenors-Appellees,

  and

ACLU OF SOUTHERN CALIFORNIA;
et al.,

              Movants-Appellees,


 v.

THE CITY OF GARDENA, Erroneously
Sued As The City of Gardena; et al.,

              Defendants-Appellants.


                    Appeal from the United States District Court


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                      Argued and Submitted February 6, 2017
                               Pasadena, California

Before: KLEINFELD, IKUTA, and NGUYEN, Circuit Judges.

      The City of Gardena, California (Gardena) appeals the district court’s denial

of a temporary stay pending appeal of a post-judgment order granting a motion to

intervene and granting a motion to unseal certain evidence in the summary

judgment record. We have jurisdiction under 28 U.S.C. § 1291 because the district

court’s post-judgment order “disposed completely of the issues raised in the post-

judgment proceedings.” Nat. Res. Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d

1163, 1166 (9th Cir. 2001).

      On appeal, Gardena challenges only the district court’s denial of a temporary

stay pending appeal. Gardena concedes that its appeal is moot unless it falls within

the exception for cases capable of repetition, yet evading review. To satisfy the

“capable of repetition” prong of this doctrine, “there must be a ‘reasonable

expectation’ or a ‘demonstrated probability’ that the same controversy will recur

involving the same complaining party.” Murphy v. Hunt, 455 U.S. 478, 482 (1982)

(per curiam). Gardena failed to make such a showing; it did not attempt to

demonstrate a reasonable expectation or probability of recurrence in its opening


                                          2
brief, and it conceded at oral argument that it could not offer evidence that there is

a reasonable expectation that it will be subject to the same action again.

Accordingly, we cannot say that the issue presented here is capable of repetition,

yet evading review, and we must dismiss the appeal as moot.

      DISMISSED




                                           3